       Case 2:15-cv-00222-KOB-JHE Document 196 Filed 12/10/18 Page 1 of 2                     FILED
                                                                                     2018 Dec-10 PM 09:15
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION
 IN RE: COMMUNITY HEALTH                     )
 SYSTEMS, INC.,                              )
 CUSTOMER SECURITY DATA                      )
 BREACH LITIGATION                           )
 (MDL 2595)                                  )
                                             ) MASTER FILE NO.
                                             ) 15-CV-222-KOB
                                             )
                                             ) This document relates to all cases.
                                             )

       MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
      SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS

           Plaintiffs, by and through the undersigned counsel, hereby move this Court

for an order pursuant to Rule 23 of the Federal Rules of Civil Procedure: (1)

preliminarily approving the proposed settlement (a copy of the Settlement

Agreement between the parties is attached to the accompanying brief as Exhibit A);

(2) certifying the proposed settlement class; and (3) approving the proposed notice

program. Plaintiffs request that the motion, which Community Health Systems does

not oppose, be granted, because the settlement meets all of the standards for

preliminary approval; the settlement class satisfies the requirements of Rule 23; and

the notice program comports with both Rule 23 and due process.

           This motion is based on the accompanying memorandum, exhibits, and the

records, pleadings, and papers filed in this action, and such argument as may be
533623.2
       Case 2:15-cv-00222-KOB-JHE Document 196 Filed 12/10/18 Page 2 of 2



presented to the Court at the hearing on December 17, 2018.

           Filed: December 10, 2018         Respectfully Submitted,

                                        s/ Karen H. Riebel
                                      Karen H. Riebel
                                      LOCKRIDGE GRINDAL NAUEN PLLP
                                      100 Washington Ave. S., Suite 2200
                                      Minneapolis, MN 55401
                                      khriebel@locklaw.com

                                      Jeff Friedman (asb-6868-n77j)
                                      FRIEDMAN, DAZZIO ZULANAS &
                                      BOWLING, P.C.
                                      P. O. Box 43219
                                      Birmingham, AL 35243-3219
                                      jfriedman@friedman-lawyers.com

                                      Chris Hellums
                                      PITTMAN DUTTON & HELLUMS, PC
                                      2001 Park Place, Ste. 1100
                                      Birmingham, AL 35203-2716
                                      chrish@pittmandutton.com

                                      Attorneys for Plaintiffs




533623.2                                2
